Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dustin C. Wilson seeks to appeal the district court’s order granting one defendant’s motion to dismiss and granting in part and denying in part' the remaining defendants’ motion for summary judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Wilson seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED